



INCREMENTAL ASSUMPTION AGREEMENT
INCREMENTAL ASSUMPTION AGREEMENT, dated as of January 23, 2017 (this
“Agreement”), among Realogy Intermediate Holdings LLC (“Holdings”), Realogy
Group LLC (the “Borrower”), the financial institutions party hereto (the
“Incremental Revolving Facility Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, reference is made to the Amended and Restated Credit Agreement, dated
as of March 5, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Borrower, the several lenders
from time to time parties thereto (the “Lenders”), the Administrative Agent and
the other agents parties thereto;


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;


WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower wishes
to obtain Incremental Revolving Facility Commitments;


WHEREAS, JPMorgan Chase Bank, N.A. is the lead arranger and bookrunner for the
Incremental Revolving Facility Commitments contemplated hereby (in such
capacity, the “Lead Arranger”) and Suntrust Robinson Humphrey, Inc., Goldman
Sachs Bank USA, Credit Agricole Corporate and Investment Bank, BMO Capital
Markets Corp., Barclays Bank PLC, Citizens Bank, N.A., Bank of America, N.A.,
the Bank of Nova Scotia, and Wells Fargo Bank, National Association are the
joint lead arrangers and joint bookrunners for the Incremental Revolving Amended
Term Loan Facility Commitments contemplated hereby; and


WHEREAS, the Borrower, the Incremental Revolving Facility Lenders and the
Administrative Agent are willing to agree to this Agreement on the terms set
forth herein.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:


SECTION 1.Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
SECTION 2.    Incremental Revolving Facility Commitments.
(a)    The Borrower has requested $235,000,000 of Incremental Revolving Facility
Commitments and that the date on which such Incremental Revolving Facility
Commitments become effective be the Effective Date (as defined below), and each
Incremental Revolving Facility Lender has severally agreed to provide an
Incremental Revolving Facility Commitment in the amount set forth opposite such
Incremental Revolving Facility Lender on Exhibit A hereto.
(b)    On the Effective Date, this Agreement shall constitute an “Incremental
Assumption Agreement” pursuant to section 2.20 of the Credit Agreement, the
Incremental Revolving Facility Commitments referred to in Section 2(a) above
shall constitute additional “Revolving Facility Commitments” and any loans made
pursuant to such Incremental Revolving Facility Commitments shall constitute
“Revolving Facility Loans” under the Credit Agreement as set forth in this
Section 2.









--------------------------------------------------------------------------------

2




(c)    The Incremental Revolving Facility Commitments shall have the same terms
and conditions as those of the Revolving Facility Commitments existing at the
time of the Effective Date, including, for the avoidance of doubt, each of the
terms and conditions existing under the Credit Agreement.
(d)    Following the Effective Date, all Revolving Facility Loans shall be made
in accordance with the aggregate Revolving Facility Commitments of the Revolving
Facility Lenders after giving effect to the Incremental Revolving Facility
Commitments contemplated hereby. Pursuant to Section 2.20(d) of the Credit
Agreement, the Administrative Agent may take any and all action as may be
reasonably necessary to ensure that all Revolving Facility Loans, including in
respect of Incremental Revolving Facility Commitments contemplated hereby, when
originally made, are included in each Borrowing of outstanding Revolving
Facility Loans on a pro rata basis.
SECTION 3.    Effectiveness. This Agreement (including the Incremental Revolving
Facility Commitments provided herein) shall become effective as of the date (the
“Effective Date”) on which the following conditions have been satisfied:
(a)    The Administrative Agent (or its counsel) shall have received a duly
executed and completed counterpart hereof that bears the signature of (i) the
Borrower, (ii) Holdings, (iii) the Administrative Agent, and (iv) each
Incremental Revolving Facility Lender.
(b)    The Administrative Agent shall have received an Acknowledgment and
Confirmation in the form of Annex I hereto from an authorized officer of each
Loan Party.
(c)    The Administrative Agent shall have received all fees payable thereto or
to any Incremental Revolving Facility Lender on or prior to the Effective Date.
(d)    To the extent invoiced, the Administrative Agent shall have received
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP) in
connection with this Agreement and any other reasonable out-of-pocket expenses
required to be reimbursed or paid by the Loan Parties under the Credit Agreement
or under any Loan Document.
(e)    No Event of Default or Default shall have occurred and be continuing.
(f)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(i) after giving effect to this Agreement, the representations and warranties
set forth in the Loan Documents are true and correct in all material respects on
and as of the Effective Date as if made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties are true and correct in all
material respects as of such earlier date (other than the representations and
warranties contained in Section 3.18 of the Credit Agreement, which shall be
true and correct in all material respects as of the Effective Date)); provided
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects, and (ii) no Default or Event of Default has occurred and is continuing
on the Effective Date after giving effect to this Agreement.
(g)    The Administrative Agent shall have received, on behalf of itself and
each Incremental Revolving Facility Lender on the Effective Date (after giving
effect hereto), a favorable written opinion of (i) Skadden, Arps, Slate, Meagher
& Flom LLP, special counsel for the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent and (ii) local counsel
reasonably









--------------------------------------------------------------------------------

3




satisfactory to the Administrative Agent as specified on Schedule 4.02(b) to the
Credit Agreement, in each case (A) dated the Effective Date, (B) addressed to
the Administrative Agent and each Incremental Revolving Facility Lender and (C)
in form and substance reasonably satisfactory to the Administrative Agent and
covering such other matters relating to this Agreement and the Loan Documents as
the Administrative Agent shall reasonably request.
(h)    The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii) and (iii) below:
(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;
(ii)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Effective Date and certifying:
(A)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Effective Date and
at all times since a date prior to the date of the resolutions described in
clause (B) below,
(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Agreement and the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Effective Date,
(C)    that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above, and
(D)    as to the incumbency and specimen signature of each officer executing any
Loan Document (including the Acknowledgment and Confirmation in the form of
Annex I hereto) or any other document delivered in connection herewith on behalf
of such Loan Party; and
(iii)    a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.









--------------------------------------------------------------------------------

4




(i)    The Incremental Revolving Facility Lenders shall have received a solvency
certificate in form and substance reasonably satisfactory to the Administrative
Agent and signed by the Chief Financial Officer of the Borrower.
(j)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.
(k)    The Borrower shall be in Pro Forma Compliance after giving effect to the
Incremental Revolving Facility Commitments requested and provided hereby on the
Effective Date.
SECTION 4.    Representations and Warranties. The Borrower represents and
warrants to each of the Incremental Revolving Facility Lenders and the
Administrative Agent that as of the Effective Date:
(a)     This Agreement has been duly authorized, executed and delivered by it,
and this Agreement and the Credit Agreement constitute its valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(b)     Each of the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects on and as of
the Effective Date with the same effect as though made on and as of the
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties are true and correct in all material respects as of such earlier date
(other than the representations and warranties contained in Section 3.18 of the
Credit Agreement, which shall be true and correct in all material respects as of
the Effective Date)); provided that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects.
SECTION 5.    Effect of this Agreement.
(a)    This Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.
(b)    This Agreement and the Acknowledgment and Confirmation shall each
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.
SECTION 6.    General.
(a)     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
(b)     Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Agreement, including the reasonable









--------------------------------------------------------------------------------

5




fees, charges and disbursements of Simpson Thacher & Bartlett LLP, primary
counsel for the Administrative Agent.
(c)     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.
(d)    Headings. The headings of this Agreement are used for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
(e)    FATCA Grandfathered Status. Solely for purposes of determining
withholding Taxes under FATCA, from and after the Effective Date, the Borrower
and the Administrative Agent shall treat (and the Incremental Revolving Facility
Lenders hereby authorize the Administrative Agent to treat) the Incremental
Revolving Facility Commitments established hereby as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
[remainder of page intentionally left blank]









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
REALOGY GROUP LLC, as Borrower
By:
/s/ Anthony E. Hull    
Name: Anthony E. Hull
Title: Execute Vice President and Treasurer

REALOGY INTERMEDIATE HOLDINGS, LLC, as Holdings
By:
/s/ Anthony E. Hull    
Name: Anthony E. Hull
Title: Execute Vice President and Treasurer

 


Signature Page to 2017 Incrmental Assumption Agreement



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
/s/ Amrish Desai    
Name: Amrish Desai
Title: Vice President





Signature Page to 2017 Incrmental Assumption Agreement



--------------------------------------------------------------------------------






JPMorgan Chase Bank, N.A.,
as an Incremental Revolving Facility Lender
By:
/s/ Amrish Desai    
Name: Amrish Desai
Title: Vice President

SunTrust Bank,
as an Incremental Revolving Facility Lender
By:
/s/ Johnetta Bush    
Name: Johnetta Bush
Title: Vice President

GOLDMAN SACHS BANK USA,
as an Incremental Revolving Facility Lender
By:
/s/ Annie Carr    
Name: Annie Carr
Title: Authorized Signatory

Credit Agricole Corporate and Investment Bank,
as an Incremental Revolving Facility Lender
By:
/s/ Mark Koneval    
Name: Mark Koneval
Title: Managing Director

By:
/s/ Gordon Yip    
Name: Gordon Yip
Title: Director

Bank of Montreal,
as an Incremental Revolving Facility Lender
By:
/s/ Andrew Berryman    
Name: Andrew Berryman
Title: Vice President



Signature Page to 2017 Incrmental Assumption Agreement



--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as an Incremental Revolving Facility Lender
By:
/s/ Christopher M. Aitkin    
Name: Christopher M. Aitkin
Title: Assistant Vice President

CITIZENS BANK, N.A.,
as an Incremental Revolving Facility Lender
By:
/s/ Donald A. Wright    
Name: Donald A. Wright
Title: SVP

Bank of America, N.A.,
as an Incremental Revolving Facility Lender
By:
/s/ Suzanne E. Pickett    
Name: Suzanne E. Pickett
Title: Vice President

The Bank of Nova Scotia,
as an Incremental Revolving Facility Lender
By:
/s/ Mauricio Saishio    
Name: Mauricio Saishio
Title: Director

Wells Fargo Bank, National Association,
as an Incremental Revolving Facility Lender
By:
/s/ Maribelle Villasenor    
Name: Maribelle Villasenor
Title: Director



Signature Page to 2017 Incrmental Assumption Agreement



--------------------------------------------------------------------------------





PEOPLE'S UNITED BANK, NATIONAL ASSOCIATION,
as an Incremental Revolving Facility Lender
By:
/s/ James Riley    
Name: James Riley
Title: Senior Vice President

The Toronto-Dominion Bank, New York Branch
as an Incremental Revolving Facility Lender
By:
/s/ Savo Bozic    
Name: Savo Bozic
Title: Authorized Signatory

Signature Bank
as an Incremental Revolving Facility Lender
By:
/s/ Richard Ohl    
Name: Richard Ohl
Title: Vice President

Capital One, National Association,
as an Incremental Revolving Facility Lender
By:
/s/ Thomas L. Savage    
Name: Thomas L. Savage
Title: Vice President











Signature Page to 2017 Incrmental Assumption Agreement



--------------------------------------------------------------------------------






Exhibit A


INCREMENTAL REVOLVING FACILITY COMMITMENTS
Incremental Revolving Facility Lender
Incremental Revolving Facility Commitment
JPMorgan Chase Bank, N.A.
$15,000,000
SunTrust Bank
$15,000,000
Goldman Sachs Banks USA
$15,000,000
Credit Agricole Corporate and Investment Bank
$15,000,000
Bank of Montreal
$10,000,000
Barclays Bank PLC
$15,000,000
Citizens Bank, N.A.
$15,000,000
Bank of America, N.A.
$15,000,000
The Bank of Nova Scotia
$10,000,000
Wells Fargo Bank, National Association
$20,000,000
People’s United Bank, National Association
$5,000,000
The Toronto-Dominion Bank, New York Branch
$25,000,000
Signature Bank
$10,000,000
Capital One Bank
$50,000,000
Total:
$235,000,000.00








--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------





Annex I


ACKNOWLEDGMENT AND CONFIRMATION
Reference is made to the INCREMENTAL ASSUMPTION AGREEMENT, dated as of January
23, 2017 (the “Agreement”; capitalized terms used herein without definition
shall have the meanings therein), with respect to the AMENDED AND RESTATED
CREDIT AGREEMENT, dated as of March 5, 2013 (as amended, modified, restated and
supplemented from time to time prior to the effectiveness of the Agreement, the
“Credit Agreement”), among Realogy Intermediate Holdings LLC (“Holdings”),
Realogy Group LLC (the “Borrower”), the several lenders from time to time
parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto.
(a)    The Borrower is obtaining Incremental Revolving Facility Commitments
pursuant to the Agreement as set forth therein. Each of the parties hereto
hereby agrees, with respect to each Loan Document to which it is a party:
(i)    all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Agreement; and
(ii)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Agreement, as collateral
security for its obligations, liabilities and indebtedness under the Credit
Agreement and related guarantees.
(b)    This Acknowledgment and Confirmation shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents (as
defined in the Credit Agreement).
(c)    THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(d)    This Acknowledgment and Confirmation may be executed by one or more of
the parties to this Acknowledgment and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgment and Confirmation by email or facsimile transmission (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.
REALOGY GROUP, LLC
By:    /s/ Anthony E. Hull            
    Name:     Anthony E. Hull
    Title:     Executive Vice President and Treasurer


REALOGY INTERMEDIATE HOLDINGS LLC
By:    /s/ Anthony E. Hull            
    Name:     Anthony E. Hull
    Title:     Executive Vice President and Treasurer






Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------






SUBSIDIARY GUARANTORS:
CASTLE EDGE INSURANCE AGENCY, INC.
REALOGY OPERATIONS LLC
REALOGY SERVICES GROUP LLC
REALOGY SERVICES VENTURE PARTNER LLC




By: /s/ Anthony E. Hull        
Name: Anthony E. Hull
Title: Chief Financial Officer






CARTUS CORPORATION
MID-ATLANTIC SETTLEMENT SERVICES LLC
TRG MARYLAND HOLDINGS LLC


By: /s/ Anthony E. Hull        
Name: Anthony E. Hull
Title: Executive Vice President and Treasurer




Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------





AMERICAN TITLE COMPANY OF HOUSTON
BURNET TITLE HOLDING LLC
BURNET TITLE LLC
CASE TITLE COMPANY
CORNERSTONE TITLE COMPANY
EQUITY TITLE COMPANY
EQUITY TITLE MESSENGER SERVICE HOLDING LLC
GUARDIAN HOLDING COMPANY
GUARDIAN TITLE AGENCY, LLC
KEYSTONE CLOSING SERVICES LLC
LAKECREST TITLE, LLC
LAND TITLE AND ESCROW, INC.
MARKET STREET SETTLEMENT GROUP LLC
NATIONAL COORDINATION ALLIANCE LLC
NRT SETTLEMENT SERVICES OF MISSOURI LLC
NRT SETTLEMENT SERVICES OF TEXAS LLC
PROCESSING SOLUTIONS LLC
SECURED LAND TRANSFERS LLC
ST. JOE TITLE SERVICES LLC
TEXAS AMERICAN TITLE COMPANY
TITLEONE CORPORATION
TITLEONE EXCHANGE COMPANY
TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC
TITLE RESOURCE GROUP HOLDINGS LLC
TITLE RESOURCE GROUP LLC
TITLE RESOURCE GROUP SERVICES LLC
TRG SETTLEMENT SERVICES, LLP






By: /s/ Thomas N. Rispoli        
Name: Thomas N. Rispoli
Title: Chief Financial Officer




Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------






BETTER HOMES AND GARDENS REAL ESTATE LLC
BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC
CENTURY 21 REAL ESTATE LLC
CGRN, INC.
COLDWELL BANKER LLC
COLDWELL BANKER REAL ESTATE LLC
ERA FRANCHISE SYSTEMS LLC
GLOBAL CLIENT SOLUTIONS LLC
ONCOR INTERNATIONAL LLC
REALOGY FRANCHISE GROUP LLC
REALOGY GLOBAL SERVICES LLC
REALOGY LICENSING LLC
SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC
SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC
ZAPLABS LLC




By: /s/ Andrew G. Napurano        
Name: Andrew G. Napurano
Title: Chief Finance and Strategy Officer




Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------






ALPHA REFERRAL NETWORK LLC
BURGDORFF LLC
BURNET REALTY LLC
CAREER DEVELOPMENT CENTER, LLC
CB COMMERCIAL NRT PENNSYLVANIA LLC
CDRE TM LLC
CLIMB REAL ESTATE, INC.
COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC
COLDWELL BANKER PACIFIC PROPERTIES LLC
COLDWELL BANKER REAL ESTATE SERVICES LLC
COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY
COLDWELL BANKER RESIDENTIAL BROKERAGE LLC
COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.
COLORADO COMMERCIAL, LLC
CORCORAN GROUP LLC
HFS LLC
HFS.COM CONNECTICUT REAL ESTATE LLC
HFS.COM REAL ESTATE INCORPORATED
HFS.COM REAL ESTATE LLC
HOME REFERRAL NETWORK LLC
JACK GAUGHEN LLC
MARTHA TURNER PROPERTIES, L.P.
MARTHA TURNER SOTHEBY'S INTERNATIONAL REALTY REFERRAL COMPANY LLC
MTPGP, LLC
NRT ARIZONA COMMERCIAL LLC
NRT ARIZONA LLC
NRT ARIZONA REFERRAL LLC
NRT CAROLINAS LLC
NRT CAROLINAS REFERRAL NETWORK LLC
NRT COLORADO LLC
NRT COLUMBUS LLC
NRT COMMERCIAL LLC
NRT DEVELOPMENT ADVISORS LLC
NRT DEVONSHIRE LLC
 
NRT DEVONSHIRE WEST LLC
NRT FLORIDA LLC
NRT HAWAII REFERRAL, LLC
NRT LLC
NRT MID-ATLANTIC LLC
NRT MISSOURI LLC
NRT MISSOURI REFERRAL NETWORK LLC
NRT NEW ENGLAND LLC
NRT NEW YORK LLC
NRT NORTHFORK LLC
NRT PHILADELPHIA LLC
NRT PITTSBURGH LLC
NRT PROPERTY CARE LLC
NRT PROPERTY MANAGEMENT ARIZONA LLC
NRT PROPERTY MANAGEMENT ATLANTA LLC
NRT PROPERTY MANAGEMENT CALIFORNIA, INC.
NRT PROPERTY MANAGEMENT DC LLC
NRT PROPERTY MANAGEMENT DELAWARE LLC
NRT PROPERTY MANAGEMENT FLORIDA LLC
NRT PROPERTY MANAGEMENT GEORGIA LLC
NRT PROPERTY MANAGEMENT ILLINOIS LLC
NRT PROPERTY MANAGEMENT LOUISIANA LLC
NRT PROPERTY MANAGEMENT MARYLAND LLC
NRT PROPERTY MANAGEMENT MINNESOTA LLC
NRT PROPERTY MANAGEMENT NEW JERSEY LLC
NRT PROPERTY MANAGEMENT NORTH CAROLINA LLC
NRT PROPERTY MANAGEMENT OKLAHOMA LLC
NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC
NRT PROPERTY MANAGEMENT SOUTH CAROLINA LLC
NRT PROPERTY MANAGEMENT TEXAS LLC
NRT PROPERTY MANAGEMENT VIRGINIA LLC



Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------





NRT REFERRAL NETWORK LLC
NRT RELOCATION LLC
NRT RENTAL MANAGEMENT SOLUTIONS LLC
NRT REOEXPERTS LLC
NRT SUNSHINE INC.
NRT TEXAS LLC
NRT UTAH LLC
NRT WEST, INC.
NRT ZIPREALTY LLC
REAL ESTATE REFERRAL LLC
REAL ESTATE REFERRALS LLC
REAL ESTATE SERVICES LLC
REFERRAL ASSOCIATES OF NEW ENGLAND LLC
REFERRAL NETWORK LLC
REFERRAL NETWORK PLUS, INC.
REFERRAL NETWORK, LLC
SOTHEBY'S INTERNATIONAL REALTY REFERRAL COMPANY, LLC
SOTHEBY'S INTERNATIONAL REALTY, INC.
THE SUNSHINE GROUP, LTD.




By: /s/ Kevin R. Greene        
Name: Kevin R. Greene
Title: Chief Financial Officer















Signature Page to Acknowledgment and Confirmation

